DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 6 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi (JP 2012197051 A).
Regarding Independent Claim 1, Horiuchi teaches a motor (electric motor, 10) with a speed reducer (speed reducer, 11) comprising: a casing (Fig. 2) divided into two parts (Fig. 2) of a first housing (33)  and a second housing (31 and 32); a motor (10) received in the casing (Fig. 2); and 5a speed reducer (11) received in the casing (Fig. 2) and that reduces rotation of the motor and outputs the reduced 

    PNG
    media_image1.png
    529
    490
    media_image1.png
    Greyscale

Regarding Claim 2, Horiuchi teaches the motor (electric motor, 10) with the speed reducer (11) wherein boards (power supply board, 63 and control system board, 75) that drives the motor (10) are installed on the inner side surface of the first housing (Paragraph [0007]; Fig. 2) and the inner side surface of the second housing (31/32; Fig. 2).  
Regarding Claim 3, Horiuchi teaches the motor (electric motor, 10) motor with the speed reducer comprising a drive shaft (drive shaft of worm wheel, 34) received in the casing (Fig. 2), connected to an output shaft (21) of the speed reducer (11) via a power transmitter and that drives a driven body (Paragraph [0017]), wherein a motor shaft (motor rotating shaft, 36) of the motor (10) and an output shaft (21) of the speed reducer (11) are 20disposed coaxially (Fig. 2), the output shaft (21) and the drive shaft (drive shaft of worm wheel, 34; Annotated Fig. 2) are disposed parallel in a radial direction (Fig. 2), one board (63 or 75) is installed at either of the first housing (33) and the second housing (31/32/Fig. 2) and disposed at a position facing the drive shaft (Annotated Fig. 2), and another board (63 or 75) is installed at the other of the first housing (33) and the second housing (31/32; Fig. 2) 25and disposed at a position corresponding to a rotor (rotor, 35) of the motor (10; Fig. 2).  
Regarding Claim 4, Horiuchi teaches the motor (electric motor, 10) with the speed reducer (11) wherein the motor (10) is a brushless motor (Fig. 2), and the board installed at the other of the first housing (33) and the second housing (31/32; Fig. 2) and disposed at the position corresponding to the 5rotor (35) of the motor has a detection element (torque sensor, 6) mounted thereon and that detects a rotation angle of the rotor (Paragraph [0021]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP 2012197051 A).
Regarding Claim 5, Horiuchi teaches all of the elements of claim 1 as discussed above.  
Horiuchi does not explicitly teach the motor with the speed reducer wherein the stator of the motor and the conduction section are connected to each 10other via a knife switch, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Horiuchi to explicitly include the stator of the motor and the conduction section are connected to each 10other via a knife switch, since it has been held to be within the general skill of a worker in the art to select a known switch on the basis of its suitability for the intended use.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP 2012197051 A) in view of Amagasa (U.S. Patent Publication No. 2012/0176073 A1).
Regarding Claim 5, Horiuchi teaches all of the elements of claim 1 as discussed above. 
Horiuchi does not explicitly teach a rear wiper motor comprising the motor with the speed reducer to drive a rear wiper of a vehicle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Horiuchi to include a rear wiper motor comprising the motor with the speed reducer to drive a rear wiper of a vehicle, as taught by Amagasa, since it has been held to be within the general skill of a worker in the art to select a known component on the basis of its suitability for the intended use.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U. S. Patent Publication No. 2013/0255408 A1 to Tokizaki et al. teaches a wiper motor has a reduction mechanism for reducing the rotational speed of a motor shaft and transmitting the reduced speed, and a motion conversion mechanism for converting the rotational motion of the reduction mechanism into a rotational motion and transmitting the motion to the output shaft.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KATINA N. HENSON/Primary Examiner, Art Unit 3723